Shaw C. J.
delivered the opinion of the Court. The only question reserved is, whether the evidence was admissi ble, it seeming to be conceded, that if admissible, it establishes a good defence. And the Court are of opinion, that it was admissible and did show that the note was fraudulent and void. The plaintiff, with the other creditors of the defendant, entered into an arrangement with the defendant, by which he consented to take an equal distribution of his property and give him a discharge. But at the same time he entered into a secret agreement with the debtor, by which he stipulated to have a separate note for the balance of his debt This was an unwarrantable coercion upon the debtor, and a fraud upon the other creditors, which renders the note void. That the plaintiff himself was conscious of this, is manifest from the fact, that although it was given at the time of the execution of the assignment and as an inducement to the plaintiff to sign that instrument, it was post-dated, in order to give it the appearance of a subsequent and independent transaction, entered into after the defendant had become a free man by obtaining his discharge, which might have been good. Cockshott v. Bennett, 2 T. R. 763 ; Pidcock v. Bishop, 3 Barn & Cressw. 605 ; Wiggin v. Bush, 12 Johns. R. 306.

Judgment on the nonsuit